DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 09/30/16.  It is noted, however, that applicant has not filed a certified copy of the 10-2016-0126226 application as required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because, as there is only a single drawing, “FIGURES” label of the single viewing should be deleted or replaced by “FIGURE.”  See 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If 

Specification
5.	The disclosure is objected to because of the following informalities:  The Specification refers to the single view drawing as "FIG. 1” or “Figure 1.”  However, all instances of "FIG. 1" and “Figure 1” should be replaced by "The FIGURE" or "the FIGURE" as there is only one single viewing.  See 37 CFR 1.84(u)(1).  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/072780 A1) in view of Kang et al. (WO 2015/099486 A1).
	Kim et al. discloses the following compound:

    PNG
    media_image1.png
    221
    182
    media_image1.png
    Greyscale

([31]) (corresponds to D-18 as recited by the Applicant in Claim 5) such that a = 1, b = 2, R1 = substituted C6 aryl (4-methylphenyl), R2 = unsubstituted C1 alkyl (methyl), R3 = hydrogen, R4 = unsubstituted C4 alkyl (isobutyl), R6 = hydrogen, and R5 = R7 = unsubstituted C4 alkyl (t-butyl) of formula 1 as defined by the Applicant; d = 1 and R12 = unsubstituted C1 alkyl (methyl) of formula 4 as defined by the Applicant.  Kim et al. discloses an organic electroluminescent (EL) device comprising an anode, cathode, and a light-emitting layer interposed therein; the light-emitting layer comprises the above compound as dopant material, which is in combination with host material ([39]-[41]).  Kim et al. discloses the host material may be the following:

    PNG
    media_image2.png
    231
    285
    media_image2.png
    Greyscale

([43]) where La = single bond or substituted or unsubstituted C6-30 arylene ([46]), Ma = substituted or unsubstituted nitrogen-containing 5- to 11-membered heteroaryl ([45]), and Xa-Xh = hydrogen (among others) or may be linked to form a ring ([47]).  However, Kim et al. does not explicitly disclose a compound of formula 2 as defined by the Applicant.
	Kang et al. discloses the following compound:

    PNG
    media_image3.png
    143
    165
    media_image3.png
    Greyscale

(page 8) (corresponds to H-3 as recited by the Applicant in Claim 6) such that A ring = unsubstituted naphthalene ring, B ring = unsubstituted benzene ring, L1 = single bond, Ar1 = unsubstituted C6 aryl (phenyl), L2 = unsubstituted C6 arylene (phenylene), and Ar2 = substituted nitrogen-containing 10-membered heteroaryl of formula 2 as defined by the Applicant; X1 = X3 = N, X2 = CR15 (with R15 = unsubstituted C6 aryl (phenyl)), e = 1, and Ar3 = hydrogen of formula 7 as defined by the Applicant.  Kang et al. discloses its inventive compounds as host material in the light-emitting layer of an organic EL device, which is in combination with a (phosphorescent) dopant material ([11], [72]).  Kang et al. discloses that the utilization of its inventive compounds results in a device with H-10 as disclosed by Kang et al. as host material to the light-emitting layer of the organic EL device as disclosed by Kim et al.  The motivation is provided by the disclosure of Kang et al. which teaches that the utilization of its inventive compounds results in a device with improved properties.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY YANG/Primary Examiner, Art Unit 1786